Citation Nr: 1741326	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability prior to October 20, 2011.


REPRESENTATION

Veteran represented by:	Dan Curry, Attorney at Law.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to April 1972.

This matter comes to the Board of Veterans' Appeals from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In this rating decision, the RO assigned a noncompensable evaluation for bilateral hearing loss from March 21, 2005 to October 20, 2011.  The RO also assigned a 30 percent evaluation for bilateral hearing loss from October 20, 2011, and granted service connection for tinnitus assigning a 10 percent evaluation from March 21, 2005.

The July 2012 notice of disagreement, November 2013 substantive appeal, and November 2013 letter from the Veteran's representative make it clear that the Veteran is only appealing denial of a compensable evaluation for bilateral hearing loss from March 21, 2005 to October 20, 2011.  The Veteran has not expressed disagreement with the 30 percent evaluation from October 20, 2011,  Therefore, the issue of entitlement to an evaluation in excess of 30 percent for bilateral hearing loss in not at present under appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In an August 2015 decision, the Board denied a compensable evaluation for bilateral hearing loss from March 21, 2005 to October 20, 2011.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2016 Memorandum Decision, the Court vacated the Board's August 2015 decision and remanded the matter.


FINDING OF FACT

The Veteran's hearing acuity is not shown to have been worse than Level I in the right ear and Level I in the left ear at any point from March 21, 2005 to October 20, 2011.


CONCLUSION OF LAW

A compensable evaluation for bilateral hearing loss disability has not been met at any point from March 21, 2005 to October 20, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran has appealed with respect to the propriety of the initially assigned evaluation for his bilateral hearing loss.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the compensable rating claim for bilateral hearing loss.  Service treatment records, VA treatment records, private audiological records, and lay statements have been associated with the Veteran's electronic claims file.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d) (West 2014);  38 C.F.R. § 3.159(c)(4) (2016).  Here, the Veteran was afforded a VA audiological examination in July 2005.  The Board notes that an additional examination is not possible because of the retrospective nature of the Veteran's increased rating claim; however, an additional examination or opinion would not be necessary to adjudicate Veteran's claim, as the evidence of record is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence concerning the claim, and there is otherwise no indication of outstanding evidence to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Bilateral Hearing Loss Disability

The Veteran served as a U.S. Army general office clerk who was exposed to Delta 26 radio teletype machine, which emitted loud noises and ran for extended periods.  The Veteran also was exposed to loud noise while on a rifle firing range without hearing protection.  The Veteran contends that his bilateral hearing loss from March 21, 2005 to October 20, 2011 was more severe than that contemplated by the April 2012 rating decision.

As stated above, the Court vacated the Board's August 2015 decision, which denied the Veteran's claim for entitlement to a compensable evaluation for bilateral hearing loss from March 21, 2005 to October 20, 2011.  Citing case law, the Court held that the Board had not considered all potentially favorable evidence, and thereby lacked adequate reasons and bases for its decision.  See Swain v. McDonald, 27 Vet. App. 219, 224 (2015)(noting that the "effective date should not be assigned mechanically based on the date of diagnosis; rather, all of the facts should be examined to determine the date that [the Veteran's disability] first manifested.")  

In sum, the Court found that the Board failed to discuss a relevant lay statement and discussed a 2012 private audiological opinion in tandem with a conflicting statement.
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate. 

The assignment of disability ratings for hearing impairment are derived by the application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  As stated above, effective dates should also include an evaluation of all the facts in which the disability first manifested.  Swain, 27 Vet. App. at 224.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a) (2016). 

To evaluate the degree of disability from defective hearing, the rating schedule establishes 11 auditory acuity levels from Level I through Level XI.  These are assigned based on a combination of the percent of speech discrimination and the pure-tone threshold average, as contained in a series of tables within the regulations.  The pure-tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d) (2016).  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  Average pure-tone decibel loss for each ear is located on Table VI ("Numeric Designation of Hearing Impairment Based on Pure-tone Threshold Average and Speech Discrimination") along a horizontal axis, and percent of discrimination is located along a vertical axis.  38 C.F.R. § 4.85, Table VI (2016).  The results are then matched between the "better" ear and the "poorer" ear on Table VII ("Percentage Evaluation for Hearing Impairment (Diagnostic Code 6100)") to produce a disability rating under Diagnostic Code 6100.

Additional tables are available for use in cases with exceptional patterns of hearing loss.  Table VIa will be used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2016).  See 38 C.F.R. § 4.85(c) (2016).

When the pure-tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2016).

When the pure-tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher.  38 C.F.R. § 4.86(b) (2016).

To warrant the assignment of a compensable disability rating for a bilateral hearing loss disability, the evidence must show that the hearing loss rises to the requisite level of severity as proscribed in 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (2016).
III.  Analysis

The evidence of record includes an April 2005 statement submitted by the Veteran.  The Veteran stated that his hearing loss can be attributed to the time he spent on rifle ranges without hearing protection and his exposure to the noise created by a Delta 26 radio teletype machine.  In the same statement, the Veteran mentioned that he worked in a very small space while in service.

The Veteran was afforded a VA audiological examination in July 2005.  An audiologist reported pure-tone thresholds in decibels, were:




HERTZ




1000
2000
3000
4000
RIGHT

10
15
30
40
LEFT

10
25
65
65

Speech audiometry revealed Maryland CNC speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The pure-tone threshold average for frequencies 1000, 2000, and 4000 in the right ear was 24 and the pure-tone threshold average for the left ear was 41.  These results, when applied to Table VI, correspond to a Level I designation for the right ear and a Level 1 designation for the Left Ear.  Under Table VII, these levels yield a noncompensable rating.  38 C.F.R. § 4.85 (2016). 

The audiologist reported that the Veteran complained of bilateral hearing loss and tinnitus.  It was noted that the Veteran conveyed an account of noise exposure from both a Delta 26 radio teletype machine in a small room and from spending time on a rifle range without hearing protection.  The Veteran told the audiologist that he started noticing a loss of hearing when he was in his twenties; he also mentioned that he noticed hearing loss after shooting at the firing range.  The audiologist further opined that the Veteran reported that he had not been exposed to excessive noise in his post-military work environments or recreational activities.

The audiologist reported that the Veteran's service medical record documented normal audiometric thresholds at entrance and separation; and, furthermore, there was no shift or decrease in hearing ability between enlistment and separation.

The audiologist provided an impression of asymmetrical hearing loss.  The Veteran's right ear showed a mild to moderate high frequency sensorineural hearing loss that begins at 3000 Hz.  The left ear showed a sharply sloping moderately severe to moderate high frequency sensorineural hearing loss beginning at 3000 Hz.  The audiologist further opined that word recognition could be described as good bilaterally.

A November 2005 private audiologist reported pure-tone thresholds in decibels, were:




HERTZ




1000
2000
3000
4000
RIGHT

10
10
35
35
LEFT

5
25
35
35

Speech audiometry revealed Maryland CNC speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The pure-tone threshold average for frequencies 1000, 2000, and 4000 in the right ear was 23 and the pure-tone threshold average for the left ear was 39.  These results, when applied to Table VI, correspond to a Level I designation for the right ear and a Level 1 designation for the Left Ear.  Under Table VII, these levels yield a noncompensable rating. 38 C.F.R. § 4.85 (2016).  This audiologist reported that there was sloping to a moderate hearing loss in the right ear and moderately severe loss of hearing in the left ear.  He also noted that the Veteran had noise exposure during service.

In March 2007, the Veteran's sister-in-law submitted a statement in which she noted that the Veteran has a "marked hearing problem."  She further reported that the Veteran misunderstands what others say frequently, or misses comments altogether.  As a consequence, according to her, the Veteran often became muddled in "miscommunication and/or misunderstanding."
In October 2011, a private audiologist submitted an opinion, specifically addressing the extent of the Veteran's bilateral hearing loss, and, moreover, whether it is as likely as not that the Veteran's hearing loss was related to events during the Veteran's service.  The audiologist reported that she reviewed the Veteran's entire claims file; conducted an interview of the Veteran; and administered both a pure-tone audiometric test and speech audiometry.  She relayed the history of hearing loss that the Veteran reported to her.  She also recapitulated the audiological findings from the Veteran's entrance and separation examinations, as noted above.

This audiologist offered both a summary and a critique of the July 2005 examiner's opinion and findings.  She summarized the examiner's clinical and historical findings as to the Veteran's account of his bilateral loss.  She also opined that the VA examiner had reported incorrectly as to the "shift" or decrease between the Veteran's hearing at the time of enlistment and at the time of separation, as noted above.  Specifically, she stated that the Veteran's separation examination reflected that he sustained a decrease of 10 and 5 dB for the right and left ears respectively.  Furthermore, she opined that the VA examiner did not indicate whether he had reviewed the entirety of the Veteran's claims file.

Upon testing, this audiologist reported the following pure-tone thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

20
25
55
55
LEFT

15
45
70
70

Speech audiometry revealed speech recognition ability of 38.75 percent in the right ear and of 50 percent in the left ear.  She also provided results from the Maryland CNC test in each ear, noting 64 percent for the right ear, and 52 percent for the left ear.  Under Table VI, these audiological findings correspond to a Level V designation for the right ear and a Level VII designation for the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Under Table VII, these levels yield a 30 percent evaluation.  38 C.F.R. § 4.85, Table VII (2016). 
In June 2012, this audiologist provided an addendum opinion in which she offered impressions of left ear mild steeply sloping to moderately severe high frequency sensorineural hearing loss and right ear mild sloping to moderate high frequency hearing loss.  She offered three opinions in her addendum report.  She first opined that it is more likely than not that the hearing deficiency in the Veteran's bilateral hearing that she detected has been present at the October 2011 levels or near those levels for at least the past 6 years, most likely longer.  Secondly, she stated although she did not have access to any documentation regarding the validity of the June 2005 VA audiologist's testing or administration of tests, she again reported that his written opinion, as stated above, contained inaccuracies.

Extrapolating from this, she opined that it was likely as not that her October 2011 findings as to the Veteran's bilateral hearing better reflected the state of the Veteran's bilateral hearing loss for the years 2005 through 2011 than the June 2005 VA audiologist's findings.  And, thirdly, she opined even if one assumed that the June 2005 VA audiologist's results were correct, there would still more likely than not have been a gradual decline from the June 2005 audiological examination to her October 2011 audiological examination.

To qualify this audiologist's opinion as to the "state" of the Veteran's hearing in 2005.  The Board notes that the November 2005 private audiological examination, discussed above, provided a noncompensable rating under 38 C.F.R. § 4.85 (2016).  The October 2011/June 2012 audiologist did not offer an opinion as to the accuracy or validity of the findings in the November 2005 audiological examination.

To summarize the audiological results noted above, the worst audiological examination results correspond to Level V for the "better" ear and Level VII for the "poorer" ear which warrants an evaluation of 30 percent.  38 C.F.R. § 4.85 (2016).  The only extant audiological report that provides for this compensable rating is the report of October 2011.

The Board does not minimize the Veteran's bilateral hearing difficulties.  The Board has considered the Veteran's statements and the statement of his sister-in-law's statement concerning the Veteran becoming muddled in "miscommunication and/or misunderstanding."  The Board is bound to follow applicable law and regulations, applying the rating schedule in a systematic fashion to the numerical designations from audiometric test results.  38 U.S.C.A. § 7104(c) (West 2014);  38 C.F.R. § 20.10(a) (2016).  

However, as the Court noted in its October 2016 Memorandum Decision, the Board must be cognizant if the fact that an "effective date should not be assigned mechanically based on the date of diagnosis; rather, all of the facts should be examined to determine the date that [the Veteran's disability] first manifested.").  Swain, 27 Vet. App.at 224.  However, in this case, there is no basis to assign a higher evaluation prior to the date assigned by the AOJ.  The lay statements are non-specific and do not provide a basis for a higher evaluation prior to the date assigned.  In fact, the statements challenge the original non-compensable evaluation in its entirety.  Here, there is no rational basis to undermine the results of the July 2005 examination or the November 2005 evaluation.

The Board has also considered the private opinion.  To the extent that there was a report that the VA examiner had not reviewed the file, that statement does not establish that there was no review and, moreover, does not establish that the audiometric results at that time were inaccurate.  We also note that the November 2005 audiometric examination disclosed less severe results than the July results.  Here, we find the 2011/2012 opinions to be unconvincing and less probative and less credible than the contemporaneous 2005 results.  

The private examiner also reported that even if the 2005 results were correct, there would still more likely have been a gradual decline from the 2005 examination.  The Board did not and does not state that the Veteran became worse on the date of the examination.  However, effective dates are based upon a variety of factors, to include dates of claim and facts found.  38 U.S.C.A. § 5110 (West 2014).  Nothing in this record establishes a specific date or a date of change in the severity of the disorder.  In fact, the private audiologist's statement, that there was more likely a gradual decline, supports the conclusion that there is no specific date that anyone can identify in which there was a change in disability warranting a change in the evaluation prior to the date selected by the AOJ.  
Here, the Board notes a prior General Counsel Opinion, which is not significantly dissimilar from Swain.  We therefore conclude that, when a Veteran submits a claim alleging an increase in disability within one year prior to the VA's receipt of the claim and medical evidence substantiates the increased disability, the effective date of an award of increased compensation must be determined based upon the facts of the particular case.  Obviously, the process of fact-finding is easier where sound medical evidence, particularly an expert medical opinion, exists which is probative of when the disability worsened.  However, the record as a whole, including testimonial evidence, must be analyzed for this purpose.  VAOPGCPREC 12-98.  The reasoning of this decision is applicable to claims for both increased and original evaluations.

Here, there was a change in the severity of the disability during the appeal period.  However, we find that there is no date that substantiates a specific date of change.  The private statement to the effect that there must have been a gradual decline fails to establish either a specific date of the change or the degree of change.  

In sum, the evidence of record indicates that a 30 percent rating is warranted from October 20, 2011, based on audiogram results from that date.  The Board has considered whether an increased rating of 30 percent is applicable for any period prior to October 20, 2011; however, there is no evidence to establish a concrete effective date for such an increase prior to October 20, 2011.

The Board acknowledges that the Veteran's hearing acuity almost certainly did not worsen on the day of the 2011 test.  However, the most recent prior audiogram of record, from July 2005, showed findings representative of a noncompensable rating and there is no other probative evidence of record in the intervening period between that examination and the October 20, 2011 audiogram to demonstrate worsening to the extent that a higher rating could be assigned.  No probative evidence indicates that a compensable rating is warranted for any period prior to October 20, 2011.  Based upon facts found, the effective dates are correct.  38 U.S.C.A. § 5110.



ORDER

Entitlement to a compensable evaluation for bilateral hearing loss disability prior to October 20, 2011 is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


